DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reply Under 37 CFR 1.111

The submission of the reply filed on October 13, 2022 to the non-final Office action of July 13, 2022 is acknowledged.  The Office action on the currently pending claims 1-20 follows.

Claim Objections

Claims 10, 12, and 19 are objected to because of the following informalities:  
Claim 10 Ln.3: the clause “a liquid-cooled peripheral circuit board” should be amended to recite “the liquid-cooled peripheral circuit board” since lines 1-2 of the claim provide the antecedent basis for the limitation.
Claim 12 Lns.2-3: the clause “the peripheral circuit board” should be amended to recite “the liquid-cooled peripheral circuit board” so that the claim nomenclature is consistent with that of claim 10.

See next page→
Claim 19 Lns.2-3: the clause “the cooling device to the at least one cooling frame” should be amended to recite “the at least one cooling device to the cooling frame” in order to correct the typographical error.
The Office requests Applicant’s cooperation in reviewing the claims and correcting any other remaining informalities present in the claims. Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-8, 10-11, 13, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20210251105) in view of Koike (JP 2001196516) and in further view of Legen (US 20090002951).
Regarding claim 1, Lee discloses (Figs.la and 3-5): 
A cooling apparatus configured for cooling a peripheral circuit board (2), comprising: a cooling frame (See Figures Below, left 13 is a cooling frame because it assists in cooling the heat generated by 21); at least one cooling device (3) mounted onto the cooling frame (3 is mounted on the cooling frame when they are all mounted together as shown in Fig.5); a plurality of cooling hoses (See Figures Below: all hoses in Fig.4) connected to the at least one cooling device (3); a cushion frame (See Figures 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
Below); a cushion arrangement (1311) attached to the cushion frame (See Figures below, right 13 is a cushion frame because lit has a cushion 1311, (i.e., [0022]: copper foam, aluminum foam, or gap pad)); and a closed position (See Figs.2 and 5) thereby housing the peripheral circuit board in between the cooling frame and the cushion frame (2 is in between the cooling frame and the cushion frame).

    PNG
    media_image2.png
    529
    848
    media_image2.png
    Greyscale







See next page→

    PNG
    media_image3.png
    431
    880
    media_image3.png
    Greyscale

However, Lee fails to disclose: 
A hinge attached to one side of the cooling frame; a cushion frame rotatably attached on one side to the hinge; and a locking arrangement configured to lock the cooling frame to the cushion frame in a closed position thereby housing the peripheral circuit board and the at least one cooling device in between the cooling frame and the cushion frame.
Koike however teaches (Figs.2a-c):
A hinge (24) attached to one side (top side of 12b as shown in Fig.2b of Koike) of the cooling frame (12b); a frame (12a) rotatably attached on one side (side of the hinge rotatably attached to 12a) to the hinge (24); and a locking arrangement (18) configured to lock the cooling frame (12b) to the frame (12a) in a closed position (See Fig.2c) thereby housing the peripheral circuit board (14) in between (See Fig.2b-c) the cooling frame (12b) and the frame (12a).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Koike to modify Lee such that it has a hinge that is attached to one side of the cooling frame and to have the cushion frame is rotatably attached on one side the hinge, as claimed, in order to improve alignment between the cushion frame and the cooling frame by attaching them together while still allowing them to open and close to access the encapsulated components.
Furthermore, it would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to further utilize the above teaching of Koike to further modify the device of Lee such that it has a locking arrangement that locks the cooling frame to the cushion frame in a closed position to house the peripheral circuit board in between the cooling frame and the cushion frame, as claimed, in order to further improve the holding means between the two frames due to the locking means providing additional holding means to better hold the two frames in the closed position.
However, the above combination would still fail to teach:
Housing the peripheral circuit board and the at least one cooling device in between the cooling frame and the cushion frame.
Legen however teaches (Figs.3-4):
Housing the peripheral circuit board (101) and the at least one cooling device (11) in between the cooling frames (2).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Legen to further modify the device of modified Lee such that the peripheral circuit board and the at least one cooling device are held in between the cooling frame and the cushion frame when in the closed position, as claimed, in order to further improve the cooling capabilities since each peripheral circuit board would be provided with its own dedicated cooling device as opposed to using a shared cooling system to cool the peripheral circuit boards.
See next page→
Regarding claim 10, Lee discloses (Figs.la and 3-5): 
A peripheral system having a liquid-cooled peripheral circuit board (2), comprising: the liquid-cooled peripheral circuit board (2) having a peripheral interface connector (See Figures of Claim 1) and at least one microchip (21) to be actively cooled (21 is actively cooled by 3); a housing (1) having an opening (See Figures of Claim 1, opening allowing the peripheral interface connector of 2 to extend and connect outside of 1) that accommodates extension of the peripheral interface connector outside (outside of 1) of the housing (1), the housing (1) comprising: a cooling frame (See Figures of Claim 1, left 13 is a cooling frame because it assists in cooling the heat generated by 21) and a cushion frame (See Figures of Claim 1, right 13 above is a cushion frame because it has a cushion 1311, (i.e., [0022]: copper foam, aluminum foam, or gap pad)) attached to the cooling frame (left 13 and right 13 are indirectly attached together); at least one cooling device (3) mounted onto the cooling frame (3 is mounted on the cooling frame when they are all mounted together as shown in Fig.5); a plurality of cooling hoses (See Figures of Claim 1: all hoses in Fig.4) connected to the at least one cooling device (3); a cushion arrangement (1311) attached to the cushion frame and exerting pressure on the liquid-cooled peripheral circuit board (2) (1311 exerts pressure on 2 when in the orientation shown in Fig.5); wherein the housing (1) encapsulates the liquid-cooled peripheral circuit board (2).
However, Lee fails to disclose: 
A cushion frame attached to the cooling frame by a hinge; a locking mechanism to lock the cooling frame and the cushion frame in a closed position. 
Koike however teaches (Figs.2a-2c): 
A frame (12a) attached to the cooling frame (12b) by a hinge (24); a locking mechanism (18) to lock the cooling frame (12b) and the frame (12a) in a closed position (See Fig.2c).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Koike to modify Lee such that the cushion frame is rotatably attached to the cooling frame by a hinge in order to improve alignment between the cushion frame and the cooling frame by attaching them together while still allowing them to open and close to access the encapsulated components.
Furthermore, it would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to further utilize the above teaching of Koike to further modify Lee such that it has a locking mechanism that locks the cooling frame and the cushion frame in a closed position, as claimed, in order to further improve the holding means between the two frames due to the locking means providing additional holding means to better hold the two frames in the closed position.
However, the above combination would still fail to teach: 
Wherein the housing encapsulates the liquid-cooled peripheral circuit board and the at least one cooling device.
Legen however teaches (Figs.3-4):
Wherein the housing (the plates 2 and retainer 5 define the housing) encapsulates the liquid-cooled peripheral circuit board (101) and the at least one cooling device (11).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Legen to further modify the device of modified Lee such that the housing encapsulates the liquid-cooled peripheral circuit board and the at least one cooling device, as claimed, in order to further improve the cooling capabilities since each peripheral circuit board would be provided with its own dedicated cooling device as opposed to using a shared cooling system to cool the peripheral circuit boards.
Regarding claim 2, Lee further discloses: 
The at least one cooling device comprises a liquid cooling plate (Fig.5, [0024], and [0026]: 3 is a liquid cooling plate).
Regarding claims 6 and 18, Lee further discloses:
The cushion arrangement (1311) comprises one of foam, interconnected springs, or stamped resilient plate ([0022]: foam).
Regarding claim 7, Lee further discloses: 
A contacting layer (1321 is a wear-resistant layer on the contact side 132) provided over the cushion arrangement (1311) (1321 is provided indirectly over 1311).
Regarding claims 8 and 13, Lee discloses:
(Claim 8): An extension frame (See Figure Below) attached to the cooling frame (the
extension frame is indirectly attached to the cooling frame) and housing the plurality of cooling
hoses (the extension frame houses the plurality of cooling hoses to fluidly connect them to 3).
(Claim 13): An extension frame (See Figure Below) that houses the plurality of cooling hoses (the extension frame houses the plurality of cooling hoses to fluidly connect them to 3).

See next page→

    PNG
    media_image4.png
    449
    850
    media_image4.png
    Greyscale

Regarding claim 11, Lee further discloses: 
Wherein the cooling frame incorporates air passages (See Figure 
    PNG
    media_image5.png
    1
    1
    media_image5.png
    Greyscale
Below: air passages incorporated by the cooling frame between the cooling frame and when in the orientation shown in Fig.5).

    PNG
    media_image6.png
    411
    860
    media_image6.png
    Greyscale

See next page→
Regarding claim 16, Lee further discloses: 
Wherein the extension frame (See Figure of Claim 13) is removable from the cooling frame (See Figures of Claim 1) (the cooling frame and the extension frame can be separate from each other), and wherein the plurality of cooling hoses comprises a first set of hoses (See Figure Below) attached to the at least one cooling device (3) and a second set of hoses (See Figure Below) positioned inside the extension frame, and wherein the first set of hoses and the second set of hoses further comprise mutual connectors (See Figure Below) configured for attaching the first set hoses to the second set of hoses (the first set of hoses and the second set of hoses are attached together via the mutual connectors), and wherein the second set of hoses further comprises supply connectors ([0026]: the second set of hoses require connections in order to be coupled to the water-cooling radiator) configured for connecting the second set of hoses to a liquid supply system ([0026]: water-cooling radiator).

See next page→

    PNG
    media_image7.png
    497
    880
    media_image7.png
    Greyscale

Regarding claim 20, Lee further discloses:
Wherein the extension frame (See Figure of Claim 13) comprises a first hose outlet port (See Figure Below: outlet port fluidly connecting to another similar cooling apparatus) on one side (side of the extension frame with the first hose outlet port) and a second outlet port (See Figure Below: outlet port fluidly connecting to 3) on a second side (side of the extension frame with the second outlet port), opposite the first side (fluid flows into the extension frame from one side and flows out of the extension frame from the two opposite sides through the first hose outlet port and the second outlet port as shown below in Fig.4).

See next page→

    PNG
    media_image8.png
    542
    865
    media_image8.png
    Greyscale

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20210251105), Koike (JP 2001196516), and Legen (US 20090002951) as applied to claims 1 and 10 above, and further in view of Matsumura (US 20170092921).
Regarding claims 3 and 12 modified Lee does not teach:
(Claim 3) An insulation layer provided over the cushion arrangement.
(Claim 12) Electrical insulation provided between the peripheral circuit board and the cushion arrangement.
Matsumura however teaches (Figs.2A-E):
(Claim 3) An insulation layer (212) provided over the cushion arrangement (210).
(Claim 12) Electrical insulation (212) provided around the cushion arrangement (210) (since 212 is provided around 210, electrical insulation will surround the cushion arrangement 210 such that when utilized in the combination, the electrical insulation 212 will be between the cushion arrangement and the peripheral circuit board).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Matsumura to further modify modified Lee such that an electrical insulation layer is provided over the cushion arrangement, as claimed in claim 3, and/or between the liquid-cooled peripheral board and the cushion arrangement, as claimed in claim 12, in order to prevent electricity from being conducted through the cushion which could potentially damage the device by causing a short.

Claims 4-5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20210251105), Koike (JP 2001196516), and Legen (US 20090002951) as applied to claims 1 and 10 above, and further in view of Ferrer (US 20220053668).
Regarding claims 4 and 19, modified Lee does not teach:
(Claim 4) A resilient mounting arrangement mounting the at least one cooling device to the cooling frame.
(Claim 19) A resilient mechanism resiliently attaching the at least one cooling device to the cooling frame.
Ferrer however teaches (Figs3A-B):
(Claim 4): A resilient mounting arrangement (205) mounting the at least one cooling device (203) to the cooling frame (302) ([0042] and [0044]: 205 comprises 206 which is a spring-loaded tab to couple/mount 203 to 302).

See next page→
(Claim 19): A resilient mechanism (205) resiliently attaching the at least one cooling device (203) to the cooling frame (302) ([0042] and [0044]: 205 comprises 206 which is a spring-loaded tab to couple/mount 203 to 302). 
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Ferrer to further modify modified Lee such that a resilient mounting arrangement/mechanism mounts/resiliently attaches the at least one cooling device to the cooling frame, as respectively claimed in claims 4 and 19, in order to more securely mount the cooling device to the cooling frame thus improving heat transfer due to the more secure contact between the cooling device and the cooling frame.
Regarding claim 5, Ferrer further teaches:
Wherein the resilient mounting arrangement (205) comprises a spring arrangement ([0044]: 206).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Ferrer to further modify the device of modified Lee such that the resilient mounting arrangement comprises a spring arrangement, as claimed, in order to achieve the improved heat transfer as discussed in claim 4 above.

Claims 9, 14-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20210251105), Koike (JP 2001196516), and Legen (US 20090002951) as applied to claims 8, 13, and 16 above, and further in view of Embelton (US 20220003511).
Regarding claims 9 and 14, modified Lee does not teach:
See next page→
(Claim 9) At least one anchor positioned within the extension frame and configured to hold the plurality of cooling hoses.
(Claim 14) Wherein the extension frame comprises at least one anchor for attaching the plurality of cooling hoses.
Embelton however teaches (Figs.4-5):
(Claim 9) At least one anchor (406) positioned within the extension frame (Fig.4: housing where the hoses and anchors are positioned within) and configured to hold the plurality of cooling hoses (Fig.4: the two hoses).
(Claim 14) Wherein the extension frame (Fig.4: housing where the hoses and anchors are positioned within) comprises at least one anchor (406) for attaching the plurality of cooling hoses (Fig.4: the two hoses).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Embelton to further modify the device of modified Lee such that the extension frame comprises at least one anchor that is positioned within the extension frame and used to hold the plurality of cooling hoses, as respectively claimed in claims 9 and 14, in order to provide an improved means of securing the plurality of cooling hoses to the extension frame and thus maintaining a good thermal and mechanical connection due to the anchors providing additional support.
Regarding claim 15, Embelton further teaches:
Wherein the at least one anchor (406) is movable within the extension frame (Fig.4: housing where the hoses and anchors are positioned within) (anchor 406 is movable because it moves in order to secure 124, i.e., the inherent spring force of anchor 406 allows anchor 406 to bend/move to allow 126 to be inserted into the anchor 406).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Embelton to further modify the device of modified Lee such that the at least one anchor is movable within the extension frame, as claimed, in order to achieve the improved securing means, as discussed in claim 14 above.
Regarding claim 17, modified Lee does not teach:
At least one clip positioned inside the extension frame and securing the second set of hoses within the extension frame.
Embelton however teaches (Figs.4-5):
At least one clip (406) positioned inside the extension frame (Fig.4: housing where the hoses and anchors are positioned within) and securing the hose (126) within the extension frame.
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Embelton to further modify the device of modified Lee such that it has at least one clip that is provided inside the extension frame and secures the second set of hoses within the extension frame, as claimed, in order to provide an improved means of securing the plurality of cooling hoses to the extension frame and thus maintaining a good thermal and mechanical connection due to the anchors providing additional support.

See next page→

Response to Arguments

Applicant’s arguments filed on October 13, 2022 have been fully considered, but notes that Applicant's arguments are directed to the claims as amended, and are thus moot since the rejection has been modified to meet the limitations of the amended claims (See rejection above).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 10763191: teaches a heat pipe and DIMM card placed between two frames.
US 10499488: teaches a locking arrangement/mechanism for DIMM cards.
US 20130120926: teaches a liquid cooling system for DIMM cards.
US 8004841: teaches a heat pipe and DIMM card placed between two frames.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN S SUL/Primary Examiner, Art Unit 2835